TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00727-CR


Anthony Wayne Brown, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT

NO. CR20666, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. F. Edward Brown, is ordered to tender a brief in this cause no later than June 7, 2004. 
No further extension of time will be granted.
It is ordered May 14, 2004.

Before Chief Justice Law, Justices Patterson and Puryeaer
Do Not Publish